Title: To Alexander Hamilton from George Washington, 20 September 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Septemr. 20th. 1790.
sir
In answer to your letter of the 10th. instt. relative to the establishment of the boats or Cutters for the protection of the revenue, I have to observe, That, if there appears to exist a necessity for equipping the whole number therein mentioned, the arrangement for building and stationing them, seems judicious, and is to me perfectly satisfactory.
It is my wish that your Enquiries, respecting proper characters to command these Vessels, may be extended to the States south of Virginia. Mr. Lear can furnish you with the List of Applications already made. Two persons, with nearly equal recommendations, have offered themselves from Philadelphia—Captains Montgomery, & Roach. There are several respectable names subscribed in favor of each of these persons; some of them, I believe, in favor of both: such is the facility, with which, on certain occasions, recommendations are granted. It would seem, however, that they are both qualified; but, in favor of the former, it is stated that he now fills a subordinate station in the revenue, which he accepted with a view of being brought into notice when such an appointment, as that which he now solicits, should be made.
Captain Barney was not at Baltimore when I passed through, nor cou’d I learn with certainty whether he wished to receive the appointment or not. But I was informed that he had written an answer to an intimation made to him, by you or one of his friends, on the subject, whence I suppose his wish may be collected.
There is a Mr. Richard Taylor of this State, an applicant for one of the appointments, who from my knowledge of him, appears to be a proper person both as to character, and experience in the profession.
Remarking to you that the advantage, which might accrue from their superintendance, seems to suggest the propriety of nominating the Commanders before the Vessels are put on the stocks—you have my permission to carry the arrangement for building the Boats or Cutters, stated in your letter into immediate effect, in such extent as to your judgment shall seem necessary for the public service.
I am, sir,   Your most Obedient servant
Go. Washington
